Citation Nr: 1145625	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-50 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the hands.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the above claim.

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in September 2011.  In September 2011, the Board informed him that it had requested a specialist's opinion in conjunction with his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument within 60 days of the date of that letter.  The Veteran did not respond to the September 2011 VHA opinion.  


FINDING OF FACT

The preponderance of the evidence shows that arthritis of the hands did not have its onset during active service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for arthritis of the hands have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in February 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with an appropriate VA examination in connection with his present claim and an opinion pertinent to the issue on appeal was obtained from a medical specialist from the VHA.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic disorders, such as arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records reveal an undated examination report shows normal clinical evaluations for all systems upon discharge from active service in May 1977.  According to an August 1977 report of medical history, the Veteran enlisted in the Navy Reserves and as part of his enlistment examination, he checked the boxes indicating that he had or did have cramps in his legs and broken bones.  According to a December 1977 report of medical history, the Veteran checked the box indicating that he had or did have broken bones, and indicated that he "didn't know" if he had arthritis, rheumatism, or bursitis.  In the notes section of the report, the physician stated that the Veteran has symptoms of polyarthralgia with no objective findings.  Reserve treatment notes dated in December 1977 and September 1978 indicate that the Veteran was found to be not physically qualified for Reserve service by reason of polyarthritis.

Post-service VA outpatient treatment notes dated in January 2008 and beyond show complaints of chronic pain in various joints, muscle cramps, and diagnoses of osteoarthritis and leg cramps.  

During a May 2008 VA examination, the Veteran reported pain mainly in his metacarpal phalangeal joints and PIP joints of his second, third, and fourth digits, bilaterally.  His right and left hands showed intact sensation to light touch and capillary refill.  Range of motion of the fingers was conducted with no pain elicited.  X-rays of the right hand were normal with old degenerative changes to the wrist from previous injury.  Assessment was normal right and left hands.  The examiner noted the Veteran's complaints of pain but indicated that there was no x-ray evidence of degenerative changes.    

In a September 2011 opinion of an orthopedic medical specialist from the VHA, the orthopedic surgeon summarized his review of the medical records on file and provided an opinion on the matter of nexus with service.  He opined that it was unlikely that the Veteran had polyarthritis that was related to or had its onset in service or developed within one year of his discharge of service.  The specialist explained that the December 1977 report noted polyarthralgia, which is multiple aches and pains with or without objective evidence of joint disease, versus polyarthritis, which is swelling and inflammation of multiple joints.  Polyarthritis had not been recorded in any of the Veteran's evaluations during or since service, but rather has been diagnosed as having degenerative joint disease or arthrosis involving multiple joints, which is attritional in nature.

After a review of the evidence in the claims file, the Board finds that service connection for arthritis of the hands is not warranted.  A current disability of degenerative joint disease or arthrosis has been established.  Thus, to warrant service connection, the evidence need only show that the Veteran's current disability is etiologically related to service, including the in-service polyarthralgia.  The Board finds, however, that the preponderance of the evidence is against the claim and therefore service connection must be denied. 

The VHA opinion against a casual nexus to service is probative in light of the fact that the opinions were based on a comprehensive review of the Veteran's history including consideration of relevant facts and was supported by an adequate rationale.  Accordingly, the Board attaches the most significant probative value to the VHA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The Veteran himself attributes arthritis of the hands to his service, but his assertions are outweighed by the probative medical evidence that shows otherwise.  The Veteran also asserts that he was discharged from the reserves for polyarthralgia, which is shown by the service treatment records.  However, the VHA specialist clearly distinguished polyarthralgia from polyarthritis and concluded that the diagnosed degenerative joint disease or arthrosis was attritional in nature.  Furthermore, post-service medical evidence is silent for any treatment of arthritis until January 2008.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no other credible, competent evidence of a nexus between any current cervical spine disability and service. 

The evidence does not show that the Veteran was diagnosed with arthritis of the hands within one year following his separation from service.  This disability was not diagnosed until January 2008.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim and thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied. 


ORDER

Service connection for arthritis of the hands is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


